387 F.2d 306
ROLL-DIE & MOLD DECORATORS, INC., and R. C. Gutknecht, Appellants,v.W. J. VOIT RUBBER CORP., Appellee.
No. 21592.
United States Court of Appeals Ninth Circuit.
December 21, 1967.
Rehearing Denied February 23, 1968.

J. Herman Yount, Jr., Cleveland, Ohio (argued), of counsel: Yount, Raney, Flynn & Tarolli, Cleveland, Ohio, Collins Mason, Los Angeles, Cal., for appellants.
Patrick James Kirby, Pasadena, Cal. (argued), Lorne J. Brown and Holmes, Ross, Woodson, Millard & Ryburn, Pasadena, Cal., of counsel: Richard E. Lyon, Lyon & Lyon, Los Angeles, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and McNICHOLS,* District Judge.
PER CURIAM:


1
We find no merit in appellants' objections relative to jurisdiction, venue, or stay of the trial date, pending Patent Office action. On each of those issues we affirm.


2
The summary judgment granted below is reversed, upon the ground the record discloses there exist genuine issues of material fact.


3
In view of this opinion, it is suggested that whatever district court judge tries the contested case, he should reconsider and re-examine the propriety and necessity of the continuation of preliminary injunctive relief.



Notes:


*
 Hon. Ray McNichols, United States District Judge, Boise, Idaho, sitting by designation